Case 3:19-cr-00337-ADC Document 34 Filed 07/24/19 Page 1 of 10

325789

e

\
~ RECEIVED & FIL
= ERK'S
3 OFFICE

IN THE UNITED STATES DISTRICT COURT 4 .
FOR THE DISTRICT OF PUERTO RICO 7 JUL 24 Jijy
° YS DISTRICT court _&
UNITED STATES OF AMERICA, e SAN JUAN, PR AY
Plaintiff, "SG rag

CRIMINAL NO, 19-337 (ADC)

[1] ANGEL MIGUEL CARRASQUILLO-SANCHEZ,
Defendant.

 

 

PLEA AGREEMENT
(Pursuant to Fed. R. Crim. P. 11(c)(1)(A) & (B))

TO THE HONORABLE COURT:

COMES NOW, the United States of America, by and through its attorneys for the District
of Puerto Rico: Rosa Emilia Rodriguez-Velez, United States Attorney, José Cap6-Iriarte, Assistant
United States Attorney and Chief Criminal Division, Victor O. Acevedo-Hernandez, Assistant
United States Attorney and Deputy Chief, Firearms Unit, and Jeanette M. Collazo-Ortiz, Assistant
United States Attorney, along with Defendant, Angel Miguel Carrasquillo-Sanchez, and his
counsel, Diego H. Alcala-Laboy, and, pursuant to Federal Rule of Criminal Procedure
11(c)(1)(B), state to this Honorable Court that they have reached a Plea Agreement, the terms and
conditions of which are as follows:

1. COUNT TO WHICH DEFENDANT PLEADS GUILTY

Defendant agrees to plead guilty to Count Two of the Indictment which charges him with
Possession of a Firearm by a Prohibited Person (unlawful user of a controlled substance) in

violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2).

70

?>
ED

~
“a
=
fine

Case 3:19-cr-00337-ADC Document 34 Filed 07/24/19 Page 2 of 10

2. MAXIMUM PENALTIES

The defendant understands that, pursuant to 18 U.S.C. § 924(a)(2), the penalty for Count
Two is as follows: a maximum term of imprisonment of ten years, a fine not to exceed
$250,000.00, and a term of supervised release of not more than three years, a special monetary
assessment of $100.00, in addition to any term of incarceration.

3. SENTENCING GUIDELINES APPLICABILITY

Defendant understands that the sentence will be left entirely to the sound discretion of the
Court in accordance with 18 U.S.C. §§ 3551-86, and the United States Sentencing Guidelines
(hereinafter “Guidelines”), which have been rendered advisory by the United States Supreme
Court decision in United States v. Booker, 543 U.S. 220 (2005). Further, Defendant acknowledges
that parole has been abolished and that the imposition of his sentence may not be suspended.

4, SPECIAL MONETARY ASSESSMENT

Defendant agrees to pay a special monetary assessment of one hundred dollars ($100.00),
per count of conviction, to be deposited in the Crime Victim Fund, pursuant to 18 U.S.C. §
3013(a)(2)(A).

5. FINES AND RESTITUTION

Defendant is aware that the Court may, pursuant to U.S.S.G. § 5E1.2, order him to pay a
fine sufficient to reimburse the Government for the costs of any imprisonment, probation, or
supervised release ordered. The Court may also impose restitution.

6. RULE 11(c)(1)(B) WARNINGS

Defendant is aware that his sentence is within the sound discretion of the sentencing judge

and of the advisory nature of the Guidelines, including the Guidelines Policy Statements,
DL

Ame

Case 3:19-cr-00337-ADC Document 34 Filed 07/24/19 Page 3 of 10

Application, and Background Notes. Further, Defendant understands and acknowledges that the

 

Court is not a party to this Plea Agreement and thus, is not bound by this agreement or the
sentencing calculations and recommendations contained. Defendant specifically acknowledges
that the Court has jurisdiction and authority to impose any sentence within the statutory maximum
set for the offense to which Defendant is pleading guilty. Defendant is aware that the Court may
accept or reject the Plea Agreement, or may defer its decision whether to accept or reject the Plea
Agreement until it has considered the pre-sentence investigation report. See Fed. R. Crim. P.
11(c)(3)(A). Should the Court impose a sentence up to the maximum established by statute,
Defendant cannot, for that reason alone, withdraw his guilty plea, and will remain bound to fulfill
all of the obligations under this Plea Agreement. See Fed. R. Crim. P. 11(c)(3)(B).

Ts APPLICABILITY OF UNITED STATES SENTENCING GUIDELINES

Defendant is aware that pursuant to the decision issued by the Supreme Court of the United
States in United States v. Booker, 543 U.S. 220 (2005), the Guidelines are no longer mandatory
and must be considered effectively advisory. Therefore, after due consideration of the relevant
factors enumerated in 18 U.S.C. § 3553(a), the United States and Defendant submit the following

advisory Guideline calculations:

 

Sentencing Guidelines Calculations Table
Count Three (18 U.S.C. §922(g)(3)

 

U.S.S.G. § 2K2.1(a)(4)

Base Offense (prohibited person possessing a firearm described in 26 U.S.C. § 5845(a)
Level

20

 

Acceptance Acceptance of Responsibility, U.S.S.G. § 3E1.1

 

 

TOL. | GHCT™ |=CHen |;CHC IM | “CHCIV=|SCHCV_ || CHE VI Total

 

Sentencing? L Offense

Ranges TwP 17 024-030 027-033 030-037 037-046 ~=—:046-057 051-063 Level
Count Three

 

 

dc:

 

Vi

 

 

KW"

tad

 
Ame

Case 3:19-cr-00337-ADC Document 34 Filed 07/24/19 Page 4 of 10

8. NO STIPULATION AS TO CRIMINAL HISTORY CATEGORY

The parties do not stipulate as to any Criminal History Category for Defendant.

2 SENTENCE RECOMMENDATION

After due consideration of the relevant factors enumerated in 18 U.S.C. § 3553(a), the
parties agree to recommend a sentence of twenty-four (24) months of imprisonment.

10. WAIVER OF APPEAL

Defendant knowingly and voluntarily agrees that, if the imprisonment sentence imposed
by the Court is twenty-four (24) months or less, the defendant waives the right to appeal any aspect
of this case’s judgment and sentence, including but not limited to the term of imprisonment or
probation, restitution, fines, forfeiture, and the term and conditions of supervised release.

11. NOFURTHER ADJUSTMENTS OR DEPARTURES

The United States and Defendant agree that no further adjustments or departures to
Defendant’s total adjusted base offense level and no variance sentence under 18 U.S.C. § 3553
shall be sought by either party. The parties agree that any request by either party for an adjustment
or departure will be considered a material breach of this Plea Agreement, in which case, the Plea
Agreement will be annulled and Defendant’s rights as enumerated in paragraph thirteen (13) will
be reinstated.

12. SATISFACTION WITH COUNSEL

Defendant represents to the Court that he is satisfied with counsel, Diego H. Alcala-Laboy,

and asserts that counsel has rendered effective legal assistance.
Case 3:19-cr-00337-ADC Document 34 Filed 07/24/19 Page 5 of 10

13;

RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA

Defendant understands that by entering into this Plea Agreement he surrenders certain

rights as provided in this agreement. Defendant understands that the rights of criminal Defendants

include the following:

14.

a.

If Defendant had persisted in a plea of not guilty to the charges, Defendant would
have had the right to a speedy jury trial with the assistance of counsel. The trial may
be conducted by a judge sitting without a jury if Defendant, the United States and
the judge agree.

If a jury trial is conducted, the jury would be composed of twelve lay persons
selected at random. Defendant and Defendant's attorney would assist in selecting
the jurors by removing prospective jurors for cause where actual bias or other
disqualification is shown, or by removing prospective jurors without cause by
exercising peremptory challenges. The jury would have to agree, unanimously,
before it could return a verdict of either guilty or not guilty. The jury would be
instructed that Defendant is presumed innocent, that it could not convict Defendant
unless, after hearing all the evidence, it was persuaded of Defendant’s guilt beyond
a reasonable doubt, and that it was to consider each charge separately.

If atrial is held by the judge without a jury, the judge would find the facts and, after
hearing all the evidence and considering each count separately, determine whether
or not the evidence established Defendant’s guilt beyond a reasonable doubt.

At a trial, the United States would be required to present its witnesses and other
evidence against Defendant. Defendant would be able to confront those witnesses
and Defendant’s attorney would be able to cross-examine them. In turn, Defendant
could present witnesses and other evidence on Defendant’s own behalf. If the
witnesses for Defendant would not appear voluntarily, Defendant could require
their attendance through the subpoena power of the Court.

Ata trial, Defendant could rely on the privilege against self-incrimination to decline
to testify, and no inference of guilt could be drawn from Defendant’s refusal to
testify. If Defendant desired to do so, Defendant could testify on Defendant’s own
behalf.

STIPULATION OF FACTS

The accompanying Stipulation of Facts signed by Defendant is hereby incorporated into

this Plea Agreement. Defendant adopts the Stipulation of Facts and agrees that the facts therein

5
JAC

Aye

Case 3:19-cr-00337-ADC Document 34 Filed 07/24/19 Page 6 of 10

are accurate in every respect and, had the matter proceeded to trial, that the United States would
have proven those facts beyond a reasonable doubt.

15. FORFEITURE

Pursuant to 18 U.S.C. § 924(d), 21 U.S.C. § 853, and 28 U.S.C. § 2461(c), Defendant
agrees to forfeit all of his right, title, and interest in the following property (hereafter, collectively,
the “Property”): one 9mm caliber, Glock pistol, model 19x, bearing serial number BKHH137,
seven (7) 9mm pistol magazines, and one hundred and fifty-seven (128) rounds of 9mm caliber
ammunition.

Defendant acknowledges that he possessed the Property in violation of 18 U.S.C.
§ 922(g)(3 Tasos of th Pee fi

g)(3) as set forth in Count Fhree of the Indictmeht, and that the Property is therefore subject

to forfeiture to the United States pursuant to 18 U.S.C. § 924(d)(1), 21 U.S.C. § 853, and 28 U.S.C.
§ 2461(c).

16. LIMITATIONS OF PLEA AGREEMENT

This Plea Agreement binds only the United States Attorney’s Office for the District of
Puerto Rico and Defendant. It does not bind any other federal district, state, or local authorities.

17. ENTIRETY OF PLEA AGREEMENT

This written agreement constitutes the complete Plea Agreement between the United
States, Defendant, and Defendant’s counsel. The United States has made no promises or
representations except as set forth in writing in this Plea Agreement and denies the existence of

any other term and conditions not stated herein.
Case 3:19-cr-00337-ADC Document 34 Filed 07/24/19 Page 7 of 10

18. AMENDMENTS TO PLEA AGREEMENT

No other promises, terms or conditions will be entered unless in writing and signed by all
parties.

19. VOLUNTARINESS OF GUILTY PLEA

Defendant acknowledges that no threats have been made against him and that he is pleading
guilty freely and voluntarily because he is guilty.

20. DISMISSAL OF OTHER COUNTS

At sentencing, the United States will request the dismissal of the remaining Counts in the

Indictment.

ROSA EMILIA RODRIGUEZ-VELEZ
United States Attorney

Die Ia Alcala- -Laboy

vor 7 } an

feel Be eo LE BEE PAR CaVHOS

 

 

 

Victor O. Acevedo-Hernandez Angel Miguel Carrasquillo-Sanchez
Assistant U.S. Attorney Defendant
Deputy Chief, Firearms Unit Dated: 7) | lé dv (

Dated: 7 LE LOAdE

Q WS

< Jeanette M. C ollazo-Ortiz

Assistant U.S. Attorney
Dated: 7/ S)/- -

 
Case 3:19-cr-00337-ADC Document 34 Filed 07/24/19 Page 8 of 10

UNDERSTANDING OF RIGHTS
I have consulted with my counsel and fully understand all of my rights with respect to the
Indictment pending against me. Further, I have consulted with my attorney and fully understand
my rights with respect to the provisions of the Sentencing Guidelines, Policy Statements,
Application, and Background Notes which may apply in my case. I have read this Plea Agreement
and carefully reviewed every part of it with my attorney. My counsel has translated the plea
agreement it to me in the Spanish language and I have no doubts as to the contents of the

agreement. I fully understand this agreement and voluntarily agree to it.

Date: aN ( a \20\ \ fies) aNvrasdy///0

Ang iguel Carrasquillo-Sanchez
Defendant

 

I am the attorney for Defendant. I have fully explained Defendant’s rights to Defendant
with respect to the pending Indictment. Further, I have reviewed the provisions of the Sentencing
Guidelines, Policy Statements, Application, and Background Notes, and I have fully explained to
Defendant the provisions of those guidelines which may apply in this case. I have carefully
reviewed every part of this Plea Agreement with Defendant. I have translated the plea agreement
and explained it in the Spanish language to the Defendant who has expressed having no doubts as
to the contents of the agreement. To my knowledge, Defendant is entering into this Plea Agreement
voluntarily, intelligently, and with full knowledge of all consequences of Defendant’s plea of
guilty.

one. A 16 JA. LS

ego Iv. Alcala-Laboy
Counsel for Defendant
DOC

Case 3:19-cr-00337-ADC Document 34 Filed 07/24/19 Page 9 of 10

STIPULATION OF FACTS

In conjunction with the submission of the accompanying Plea Agreement in this case, the
United States of America submits the following statement setting forth the United States’ version
of the facts leading to Defendant’s acceptance of criminal responsibility for Defendant’s violation
of 18 U.S.C. § 922(g)(3). Had this matter proceeded to trial, the United States would have
presented evidence through the live testimony of law enforcement agents and expert witnesses, as
well as physical and documentary evidence. Such evidence would have proven the following
beyond a reasonable doubt.

On May 21, 2019 at approximately 3:30 pm, Puerto Rico Police Bureau (PRPB) agents
observed a grey Hyundai Accent with Puerto Rico license plate ID Y494 with dark colored window
tints in possible violation of Puerto Rico Transit Law. PRPB agents, using marked police
motorcycles, ordered the driver to stop. The driver parked in a gas station and then lowered all
windows. While the PRPB agent was interacting with the driver, another one of the PRPB agents
observed the defendant, Angel Miguel Carrasquillo-Sanchez, who was sitting in the back seat,
moving suspiciously. A PRPD agent approached the vehicle and observed a light-brown colored
pistol with an attached extended magazine at Defendant’s feet. Defendant was detained and the
firearm was seized. The firearm was identified as a Glock pistol, model 19X, 9mm caliber, bearing
serial number BKHH137. It had an attached 31-round capacity magazine loaded with twenty-eight
(28) rounds of 9 mm caliber ammunition and another round in the chamber.

While Defendant’s arrest was taking place, the PRPB ordered the front passenger, to put
his hands on top of the dashboard. The front passenger (the co-defendant named in the indictment)

told the agents that he also had a firearm and magazines in his possession which he then handed
Case 3:19-cr-00337-ADC Document 34 Filed 07/24/19 Page 10 of 10

over to a PRPB agent.

Federal agents explained to Defendant his rights, which he waived agreeing to speak with
the federal agents. Defendant stated that he is a habitual user of marihuana and smokes 3 joints of
marihuana a day since he was 17 years old. He explained that he purchased the Glock pistol some
time before and that he knew it was fully automatic

Experts examined the Glock pistol seized from Defendant and concluded that it was a
firearm within the meaning of 18 U.S.C. § 921(a)(3), that it had travelled in interstate and foreign
commerce and that it was able to fire more than one round with a single function of the trigger.

For purposes of this agreement, Defendant admits that on or about May 21, 2019, he
knowingly possessed the firearm described in the indictment, that at the time he was an unlawful
user of a controlled substance which he knew, and that the firearm described in the indictment had
been shipped, transported or had otherwise travelled in interstate or foreign commerce.

Discovery was timely made available to Defendant for review.

 

HA =~ WC L

‘Jeanette M. Collazo-Ortiz Die i a Laboy
a ns
D&éted:

Assistant United States Attorney el fo Def nae
Dated: 4

Pricer) carr oSWuitlo

Angel Miguel Carrasquillo-Sanchez

Defendant
Dated: eh | WAS

10
